Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.

2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 7, 8, 17, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Canter (US 2007/0292820).
Regarding claim 1, Canter discloses a bone anchor (e.g. 300; Fig. 11) capable of engaging a vertebral body, comprising: a first section (e.g. 310) comprising an at least substantially conical shape in cross section (e.g. [0054], [0070]); a second section (e.g. 302) comprising an at least substantially cylindrical shape in cross section, wherein the second section is positioned distal of the first section and forms a tip of the bone anchor; an outer thread form (e.g. 312) formed on an outer surface of the bone anchor; an inner chamber (e.g. 350); and an inner thread form on an inner surface of the bone anchor within the inner chamber (e.g. [0074]; Fig. 11).
Regarding claim 7, Canter further discloses the second section lacks outer threads (e.g. Fig. 9).
Regarding claim 8, Canter further discloses the second section further lacks inner threads (e.g. Fig. 13).
Regarding claim 17, Canter discloses a bone anchor (e.g. 100) configured for engagement with a vertebral body, comprising: an outer surface configured to engage vertebral bone and extending along a longitudinal axis of the bone anchor, wherein the outer surface tapers, at least in part, (e.g. at 110) from a proximal portion of the bone anchor to a distal portion of the bone anchor to define a wider bone anchor width at a proximal portion of a tapering section of the bone anchor than at a distal portion of the tapering section; an inner chamber (e.g. 140) capable of compacting vertebral bone therein, wherein the inner chamber tapers in a direction opposite a direction in which the outer surface tapers such that at least a portion of the inner 
Regarding claim 18, Canter further discloses the inner chamber comprises an inner thread form (e.g. Fig. 3).
Regarding claim 20, Canter further discloses the inner chamber comprises an inner thread form (e.g. Fig. 3).


Claims 1, 2, 3, 4, 5, and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sardesai (US 2013/0304032). 

    PNG
    media_image1.png
    596
    446
    media_image1.png
    Greyscale



Regarding claim 2, a third section comprises a cross-sectional width in a direction at least substantially perpendicular to an elongated axis of the bone anchor, wherein the cross-sectional width is maximal between opposing ends of the third section. See numeral 3 in annotated Fig. 8 above.
Regarding claim 3, the third section is positioned in between the first section and the second section. See numerals 1, 3, and 2 in annotated Fig. 8 above.
Regarding claim 4, the third section comprises an outer surface having a convex, curved shape. See curve next to numeral 3 in in annotated Fig. 8 above.
Regarding claim 5, the third section comprises an outer thread form beginning at least substantially at a point of maximal width of the third section. Section near numeral 3 in in annotated Fig. 8 above comprises thread beginnings just above or below section of numeral 3.
Regarding claim 9, the second section comprises a sharp edge configured to facilitate penetration into a vertebral body. See “sharp edge” in annotated Fig. 8 above.


s 1, 2, 3, 4, 5, and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Holmes (US 2012/0189984).
Regarding claim 17, a bone anchor (e.g. Figs. 2-4) capable of engaging a vertebral body comprises: an outer surface configured to engage vertebral bone and extending along a longitudinal axis of the bone anchor, wherein the outer surface tapers, at least in part (e.g. lower half of threads at 207; Fig. 2), from a proximal portion of the bone anchor to a distal portion of the bone anchor to define a wider bone anchor width at a proximal portion of a tapering section of the bone anchor than at a distal portion of the tapering section; an inner chamber (e.g. at 208; Fig. 2) configured to engage and compact vertebral bone therein, wherein the inner chamber tapers in a direction opposite a direction in which the outer surface tapers such that at least a portion of the inner chamber is wider at a distal portion of the inner chamber than an adjacent proximal portion of the inner chamber (e.g. Fig. 2).
Regarding claim 20, a cylindrical section (e.g. at 210; Fig. 2) forms a tip of the bone anchor, wherein the tip facilitates penetration  (e.g. by having a low profile) into a vertebral body.

3.	Claims 10-16 are allowed. Claims 6 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter: The prior art alone or in combination fails to disclose a device for capable of being used as claimed, such as the differential force requirements of thread forms in vertebra.

please contact the examiner’s supervisor, KEVIN T. TRUONG, at 571-272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



	

	/CHRISTIAN A SEVILLA/            Primary Examiner, Art Unit 3775